Citation Nr: 0214833	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Propriety of the reduction of the rating for hemorrhoids from 
20 percent to 10 percent, effective from September 1, 1999, 
was proper.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from April 
1943 to November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 decision 
by the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reduced the rating 
of the veteran's hemorrhoids from 20 percent to 10 percent 
effective from September 1, 1999.  A hearing was held at the 
RO before the undesigned in August 2002.


FINDING OF FACT

The veteran's hemorrhoids have remained manifested by 
persistent bleeding.  


CONCLUSION OF LAW

Restoration of a 20 percent rating for the veteran's 
hemorrhoids is warranted.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.1, 
4.2, 4.7, 4.114, Code 7336 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.  The claim has been considered under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Well-groundedness is 
not an issue.  The veteran has been notified of the 
applicable laws and regulations; discussions in the proposed 
reduction, in the rating decision, in the statement of the 
case, in the supplemental statements of the case, and at the 
Travel Board hearing have informed him what is needed to 
establish entitlement to the benefit sought and what the 
evidence of record shows.  At the August 2002 hearing, the 
veteran was specifically informed of what evidence he needed 
to obtain and submit in support of his claim.  The record is 
complete; no further evidentiary development is indicated.  
The veteran is not prejudiced by the Board's review of the 
appeal based on the current record.

Factual Background

Service connection for hemorrhoids was granted in an August 
1963 rating decision, rated 0 percent.  Service medical 
records showed a diagnosis of hemorrhoids, and a 
hemorrhoidectomy to repair an anal fissure.  The veteran 
underwent a second hemorrhoidectomy in 1963.  The veteran 
periodically sought an increased rating for his disability.  
In April 1997, an increased, 20 percent rating was granted 
for hemorrhoids with an excision of an anal fissure.

VA treatment records from June to September 1996 reveal 
complaints of rectal irritation, bowel movement seepage, and 
intermittent pain.  Hemorrhoids were palpable high in the 
rectal vault.  There was tenderness.  In August 1996, the 
veteran complained of occasional bleeding.  No anal fissure 
was noted, but a small hemorrhoid was seen.  Sphincter 
control was adequate.  In September 1996, the veteran 
presented with occasional fresh rectal bleeding.  The 
bleeding had occurred on and off for several years, but had 
recently grown worse.

In January 1997, the veteran underwent a sigmoidoscopy after 
bright red blood was seen in the rectum.  Hemorrhoids were 
noted.  A 20 percent rating was granted based on the January 
1997 treatment records.  The veteran was advised that because 
there was a likelihood of improvement, the assigned rating 
was subject to future review.
On August 1998 VA examination, the veteran reported that he 
continued to have "intermittent bleeding" and pain, 
especially with bowel movements.  He had thrombosis, pain and 
bleeding at least once a week.  He tried to avoid 
constipation; with loose bowels, he had fecal leakage and no 
control.  He did not use pads, but changed his underwear once 
or twice daily.  On examination, four partially thrombosed 
hemorrhoids were seen.  No fissures were noted.  No bleeding 
was seen, nor was there evidence of fecal leakage on the 
underwear.  The veteran stated he changed his underwear 
before coming to the examination.  There was no blood in the 
stools, and anemia was not shown on testing.  Partially 
thrombosed, symptomatic internal and external hemorrhoids 
were diagnosed.  The claims file was not available for 
review.

In December 1998, based on the August 1998 examination, the 
RO proposed to reduce the rating for hemorrhoids from 20 
percent to 10 percent.

On February 1999 VA consultation, the veteran complained of 
intermittent rectal bleeding and pain.  No hemorrhoids were 
seen on examination.  The sphincter was not lax.  Fecal 
incontinence and a history of hemorrhoids were diagnosed.

VA treatment records from March 1999 to December1999 reveal 
no complaints related to hemorrhoids.  A barium enema was 
performed in March 1999, and was normal.  A biopsy showed a 
hyperplastic colonic polyp.  Handwritten progress notes dated 
in May 1999 show that the veteran had intermittent bright red 
blood from the rectum.  The veteran underwent a flexible 
sigmoidoscopy in August 1999.  A small polyp was removed, and 
the view of the rectum was essentially unremarkable.

In February 2000 correspondence, the veteran complained of 
pain and bleeding, loose bowels, and incontinence.

On April 2001 VA examination, the veteran complained of pain 
after bowel movements worse if he was constipated.  He used 
stool softeners and laxatives to avoid constipation.  When 
his hemorrhoids were thrombosed, he had pain and trouble 
sitting, as well as bleeding  after bowel movements.  He had 
bloody underwear.  When his bowel movements were loose, he 
was unable to control them and had fecal leakage.  He changes 
his underwear twice a day on average.  On examination, four 
hemorrhoids were visible; two were partially thrombosed.  
There was no evidence of blood or bleeding in the rectum.  
The veteran stated he showered and changed his underwear 
before the examination; no fecal leakage was noted.  There 
was no blood in the stool or evidence of anemia.  Partially 
thrombosed and symptomatic internal and external hemorrhoids 
were diagnosed.  The claims file was reviewed in conjunction 
with the examination.

The veteran testified at a Travel Board hearing in August 
2002 that he had pain and bleeding after bowel movements.  
There were drops of blood in the stool and on the tissue.  He 
used a stool softener, which reduced the frequency of 
bleeding.  "If I don't take the stool softener, then its 
bleeding most of the time."  He changed his underwear and 
showered up to twice a day.

The veteran's wife submitted a statement in August 2002.  She 
noted that when doing the laundry, there was blood in the 
veteran's underwear, and he changed his underwear up to 20 
times per week.  Occasionally, the blood stained through to 
his pants, bed linens, or chairs.

Analysis

Where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The beneficiary must be 
notified of the contemplated action, furnished detailed 
reasons for the proposed reduction, and given 60 days in 
which to present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should not be reduced.  The due process 
requirements for a reduction have been met.  38 C.F.R. 
§ 3.105(e).

Generally, reductions in rating are appropriate where there 
has been an improvement in the disability, as shown by the 
evidence of record.  A reduction is not appropriate where it 
is based solely on a determination that the criteria for a 
lower rating are more appropriate.  In cases where the rating 
has been in effect for less than five years, as here, the 
rating is not entitled to the additional safeguards of 
38 C.F.R. §§ 3.343 and 3.344.  However, the reduction still 
must be supported by adequate evidence.  38 C.F.R. §§ 4.1 and 
4.2.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's hemorrhoids are rated under Code 7336, which 
provides that a 10 percent rating is assigned for irreducible 
large or thrombotic hemorrhoids, with excessive redundant 
tissue evidencing frequent recurrences.  A maximum, 20 
percent, rating is assigned where there is persistent 
bleeding and with secondary anemia or with fissures.  
38 C.F.R. § 4.114, Code 7336.  Here, it is noteworthy that 
while the veteran's symptom of persistent bleeding does not 
fully satisfy the criteria for a 20 percent rating, it 
approximates those criteria.

Here, the evidence does not show that there was any 
improvement in the veteran's disability.  His complaints were 
consistent since 1996.  He complained of pain and bleeding 
with bowel movements.  He had more problems when constipated, 
and used laxatives and softeners to avoid them.  As a 
consequence, his stools were loose and he had fecal leakage.  
Bleeding was noted in January 1997 and in May 1999.  The May 
1999 notation indicated documented intermittent bright red 
blood from the rectum.  The veteran's wife has corroborated 
that he is required to change his underwear frequently due to 
fecal leakage.  Because the symptoms have continued without 
change since 1996, the reduction in the rating of that 
disability was not proper, and restoration of a 20 percent 
rating is warranted.


ORDER

Restoration of a 20 percent rating for hemorrhoids is 
granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

